DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s response filed 02/28/2022.
Drawings
The objection to the drawing in the previous Office action is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, a device for the detection of stream of water or other extinguishants having controller is configured to analyze a time-varying component of a series of measured capacitances for each capacitance sensor and to output a signal representing how closely that time-varying component matches a stored reference component of a reference signal in which one of the plurality of capacitance sensors is proximate to a stream of an extinguishant, as recited in the independent claim 1;
	a method for detecting streams of water or other extinguishants having the steps of analyzing a time-varying component of a series of measured capacitances for each respective capacitance sensor to determine a degree of similarity to a stored reference component -4-AMENDMENT AFTER NON-FINAL ACTION Appln. No. 16/943,714 Docket No. 520219-00502USe of a reference signal in which one of the plurality of capacitance sensors is proximate to a stream of an extinguishant, as recited in the independent claim 13;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 4, 2022